DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on June 15, 2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2021.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN. 8,647,319 to Een.
Regarding Claims 11-20
	Een teaches an absorbent article including front region, a crotch region and a rear region, the article having a first side edge and a second side edge and further comprising, a first elasticated waist panel disposed in the front region and a second elasticated waist panel disposed in the rear region and spaced from the first elasticated waist panel (Een, abstract, fig. 4). Een teaches an absorbent panel comprising an outer cover, a liner and an absorbent body disposed between the outer cover and the liner, spanning between and connecting the front and back waist panels (Id., fig. 5, column 9, lines 8-67). 
	Een teaches that the first and second elasticated waist panels contain a first layer of material and a second layer of material bonded to the first layer of material by a plurality of bonds arranged in bond grouping and aligned in bond grouping rows and an of elastomeric strand extending in a lateral direction and disposed between the layers and between a first and second bond forming the first bond grouping (Id., fig. 3). Een teaches that the distance between the first and second bonds is less than the un-tensioned diameter of the elastomeric strand (Id., fig. 2a, column 12, lines 10-17). Een teaches a plurality of elastomeric strands extending through bonds of different bond groupings, the bonds of which are spaced apart in a lesser distance than the diameter of the un-tensioned strand (Id.). 
Een teaches that a second bond grouping laterally overlaps the first bond grouping, disposed in a row longitudinally adjacent to the bond grouping row containing the first grouping (Id.). Furthermore, the designation of bond group is arbitrary so long as two bonds which surround an elastomeric strand are included within each group, therefore multiple distributions of bond groupings exist within the scope of Een. For example, the first and second 
In the event it is shown that Een does not disclose the claimed invention, with sufficient specificity, the invention is obvious because Een discloses the claimed constituents and discloses that they may be used alternatively or in combination, to successfully practice the invention of Een based on the totality of the teachings of Een.    
Claim Rejections - 35 USC § 103
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Een as applied to claims 11-16 and 18-20 above.
Regarding Claims 17
	Although the designation of a bond grouping is arbitrary, Een does not appear to specify that the first and second bond groupings comprise two bonds while simultaneously overlapping laterally and being disposed in a longitudinally adjacent bond grouping row. However, Een teaches that multiple bond shapes may be used such as horizontal rectangles (Id., fig. 2c). Utilizing wider rectangles such as those oriented horizontally to form the pattern exemplified in fig. 3 of Een would result in the claimed limitations being met. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the absorbent article of Een and to utilize the horizontally oriented bond shape as taught by Een, motivated by the desire to form a conventional absorbent article and to include shape structures of the alternative embodiments, based on the totality of teachings of Een. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786